Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-12, and 14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shan et al. (US Patent Application Publication 2016/0295384), herein after referred to as Shan.
Regarding independent claim 1, Shan discloses an interaction system for a first vehicle (Figure 1 reference client device 104 described in paragraph [0025] as a vehicle-mounted computer.), comprising a processor and a memory, the memory storing processor-executable instructions that, when executed by the processor, cause the latter to implement steps (Figure 3 reference client device 4 comprising CPU 302 and memory 306 for storing applications 326 described in paragraph [0042] to be executed by the client device 104. Figures 5-9D are flowcharts each described to be executed by one or more processors of the terminal (such as figure 5 paragraph [0079]).) comprising: 
receiving a first input from the first vehicle and displaying a first avatar on a display (Figure 4i reference first vehicle (client device 104-2 mounted in vehicle) with display 406 and first input 4120 at location corresponding to share affordance 4118 as described in paragraph [0073]. In response to detecting selection of the location sharing status figure 4J depicts the display of a first avatar 420 a described in paragraph [0074].); and 
receiving a second input from a second vehicle and displaying a second avatar on the display (Figure 4C reference second vehicle (client device 104-1 mounted in a second vehicle) with second input 460 located corresponding to share location affordance 458-C. In response to location sharing, figure 4E depicts the second avatar 422 on the second vehicle display and figure 4j depicts the second avatar 422 on “the display” of the first vehicle.), wherein the first input and the second input are updated in real time, and the first avatar and the second avatar dynamically change accordingly (Figure 4J and paragraph [0074] describes the indicator 476 (considered part of the avatar 422) and second avatar 422 along with indicator 4122 (considered part of the avatar 420) and first avatar 420 are all shown in real-time location. Please note stating to receive a first/second input implies a singular input but stating to update the first/second input in real time implies the first/second inputs comprise a plurality of inputs. Therefore, this office action takes the broadest most reasonable interpretation that the first and second inputs are any and all inputs performed on or through devices 104. For example, tap gestures as cited above are included in the scope of inputs along with driving with vehicle mounted client devices 104 for updating real-time location input for display on the cited map displays above.).
Regarding claim 2, Shan discloses the interaction system of claim 1, wherein the first input and the second input include one or more of the following: fault information, warning information, travel information (Paragraph [0074] describes real-location of both users considered travel information. Paragraph [0125] describes input of orientation or heading information of the users displayed via indicators 476 and 4122.), mileage information, road environment information, schedule reminders, weather reminders, emergency traffic alerts, call reminders (Figure 4C and paragraph [0066] describes voice calls 458-E and video calls 458-F.), social software reminders (Figure 4G and paragraph [0110] describes inputs of reminders such as an information reminder box 4104 in a social application.), and reminders set by other applications (Figure 4G and paragraph [0110] describes inputs of reminders such as an information reminder box 4104 in a social application.).
Regarding claim 3, Shan discloses the interaction system of claim 1, wherein the first input and the second input further include interaction information from a user, wherein the interaction information from the user include any one or more of the following: voice, touch, text input, facial expressions or actions, hand gestures or actions, head gestures or actions, and body gestures or actions (Paragraph [0041] describes the client device 104 receives inputs from a keyboard (text), touch screen, voice, and gestures (described in paragraph [0061] to regard finger taps and swipes, within the scope of hand gestures).).
Regarding claim 4, Shan discloses the interaction system of claim 2, wherein the steps further comprise: prioritize the first input and the second input; and dynamically changing the first avatar and the second avatar accordingly in response to the priority (Paragraph [0087] describes if a user does not perform location sharing or does not accept a different user’s location sharing only one of the two user’s location sharing will be active. For example in view of figures 4i and 4J before user 420 on client device 104-2 press to perform location sharing only user 422 real-time location sharing including avatar 442 with indicator 476 is dynamically changed in accordance with their real-time location and user 422 is not dynamically changed until after pressing location sharing 4118 as shown in figure 4J. This describes priority in view of inputs to perform location sharing. It is suggested to define the means of prioritization.).
Regarding claim 8, Shan discloses the interaction system of claim 1, wherein the steps further comprise: initiating a proposal for sharing the first avatar to a recipient user, and sharing real time state of the first avatar with the recipient user in response to receipt of feedback from the recipient user agreeing to share (Paragraph [0085] wherein a user (represented by an avatar such as depicted in figure 4J as 422 or 420) can initiate a proposal/invitation for sharing real time (paragraph [0074]) location sharing in response to the other user accepting the invitation.).
Regarding claim 9, Shan discloses the interaction system of claim 1, wherein the steps further comprise: receiving a request for sharing the first avatar from a requester user, issuing feedback agreeing or refusing the request, and sharing real time state of the first avatar with the requester user based on the feedback agreeing the request (Paragraph [0085] wherein a user (represented by an avatar such as depicted in figure 4J as 422 or 420) can initiate a proposal/invitation for sharing real time (paragraph [0074]) location sharing in response to the other user accepting the invitation or refusing/ignoring the invitation/proposal.).
Regarding claim 10, Shan discloses the interaction system of claim 1, wherein the steps comprises: receiving first navigation path information from the first vehicle, and displaying movement of the first avatar along the first navigation path information (Paragraph [0136] describes an animation showing a movement of the previous location indicator from a last-viewed location to a current location of the respective one of the two or more users in the map (describing either of users 420 and 422 in figure 4J).).
Regarding claim 11, Shan discloses the interaction system of claim 10, wherein the steps comprises: receiving second navigation path information from the second vehicle, and displaying movement of the second avatar along the second navigation path information (Paragraph [0136] describes an animation showing a movement of the previous location indicator from a last-viewed location to a current location of the respective one of the two or more users in the map (describing either of users 420 and 422 in figure 4J).).
Regarding claim 12, Shan discloses the interaction system of claim 11, wherein the steps comprise: dividing a navigation interface of the display into a main display area and an auxiliary display area, wherein movement of the first vehicle is displayed in the main display area on a first scale and the movement of the second avatar is displayed in the auxiliary display area on a second scale (The means of dividing is not specifically disclosed beyond the intended function of displaying movements of the first and second vehicles. In view of such, prior art Shan discloses displaying the movements of the first and second vehicles 420 and 422 respectively (figures 4J and 4L) in two different areas of the display 406 and therefore interpreted to disclose the subject matter of dividing. Further, the first and second scale are not disclosed to be different from one another leading to the broadest most reasonable interpretation that they are the same scale.).
Regarding claim 14, Shan discloses the interaction system of claim 11, wherein the steps comprise: displaying on the display the movement of the first avatar and/or the second virtual along a virtual path different from an actual navigation path of the first vehicle and the second vehicle (Paragraph [0136] describes an animation showing a movement of the previous location indicator from a last-viewed location to a current location of the respective one of the two or more users in the map (describing either of users 420 and 422 in figure 4J). The animation is described to be an estimation of the path to the current real-time location. Estimating is defined as judging tentatively or approximating the value, worth, or significance of something. In this case, estimating/approximating a navigational path includes the scope of interpretation wherein the estimated/approximated path may be the actual/real path or may not be the actual/real path and therefore considered to reject the depicted estimated path may not be the actual path driven by the vehicle.).
Regarding independent claim 15, Shan discloses an interaction method for a first vehicle and a second vehicle (Figure 1 reference client device 104 described in paragraph [0025] as a vehicle-mounted computer. Figure 4i reference first vehicle (client device 104-2 mounted in vehicle) with display 406. Figure 4C reference second vehicle (client device 104-1 mounted in a second vehicle) with display 406 (a display different from the first vehicle).), wherein the first vehicle includes a processor and a memory, the memory storing processor-executable instructions that, when executed by the processor, cause the latter to implement steps (Figure 3 reference client device 4 comprising CPU 302 and memory 306 for storing applications 326 described in paragraph [0042] to be executed by the client device 104. Figures 5-9D are flowcharts each described to be executed by one or more processors of the terminal (such as figure 5 paragraph [0079]).) comprising: 
receiving a first input from the first vehicle and displaying a first avatar on a display (Figure 4i reference first vehicle (client device 104-2 mounted in vehicle) with display 406 and first input 4120 at location corresponding to share affordance 4118 as described in paragraph [0073]. In response to detecting selection of the location sharing status figure 4J depicts the display of a first avatar 420 a described in paragraph [0074].); and 
receiving a second input from a second vehicle and displaying a second avatar on the display (Figure 4C reference second vehicle (client device 104-1 mounted in a second vehicle) with second input 460 located corresponding to share location affordance 458-C. In response to location sharing, figure 4E depicts the second avatar 422 on the second vehicle display and figure 4j depicts the second avatar 422 on “the display” of the first vehicle.), wherein the first input and the second input are updated in real time, and the first avatar and the second avatar dynamically change (Figure 4J and paragraph [0074] describes the indicator 476 (considered part of the avatar 422) and second avatar 422 along with indicator 4122 (considered part of the avatar 420) and first avatar 420 are all shown in real-time location. Please note stating to receive a first/second input implies a singular input but stating to update the first/second input in real time implies the first/second inputs comprise a plurality of inputs. Therefore, this office action takes the broadest most reasonable interpretation that the first and second inputs are any and all inputs performed on or through devices 104. For example, tap gestures as cited above are included in the scope of inputs along with driving with vehicle mounted client devices 104 for updating real-time location input for display on the cited map displays above.).
Regarding claim 16, Shan discloses the interaction method of claim 15, wherein the first input and the second input include one or more of the following: fault information, warning information, travel information (Paragraph [0074] describes real-location of both users considered travel information. Paragraph [0125] describes input of orientation or heading information of the users displayed via indicators 476 and 4122.), mileage information, road environment information, schedule reminders, weather reminders, emergency traffic alerts, call reminders (Figure 4C and paragraph [0066] describes voice calls 458-E and video calls 458-F.), social software reminders (Figure 4G and paragraph [0110] describes inputs of reminders such as an information reminder box 4104 in a social application.), and reminders set by other applications (Figure 4G and paragraph [0110] describes inputs of reminders such as an information reminder box 4104 in a social application.).
Regarding claim 17, Shan discloses the interaction method of claim 15, wherein the first input and the second input further include interaction information from a user, wherein the interaction information from the user include any one or more of the following: voice, touch, text input, facial expressions or actions, hand gestures or actions, head gestures or actions, and body gestures or actions (Paragraph [0041] describes the client device 104 receives inputs from a keyboard (text), touch screen, voice, and gestures (described in paragraph [0061] to regard finger taps and swipes, within the scope of hand gestures).).
Regarding claim 18, Shan discloses the interaction method of claim 16, wherein the steps further comprise: prioritize the first input and the second input; and dynamically changing the first avatar and the second avatar accordingly in response to the priority (Paragraph [0087] describes if a user does not perform location sharing or does not accept a different user’s location sharing only one of the two user’s location sharing will be active. For example in view of figures 4i and 4J before user 420 on client device 104-2 press to perform location sharing only user 422 real-time location sharing including avatar 442 with indicator 476 is dynamically changed in accordance with their real-time location and user 422 is not dynamically changed until after pressing location sharing 4118 as shown in figure 4J. This describes priority in view of inputs to perform location sharing. It is suggested to define the means of prioritization.).
Regarding claim 19, Shan discloses the interaction method of claim 15, wherein the steps further comprise: initiating a proposal for sharing the first avatar to a recipient user by a user of the first vehicle, and sharing real time state of the first avatar with the recipient user in response to receipt of feedback from the recipient user agreeing to share (Paragraph [0085] wherein a user (represented by an avatar such as depicted in figure 4J as 422 or 420) can initiate a proposal/invitation for sharing real time (paragraph [0074]) location sharing in response to the other user accepting the invitation.).
Regarding claim 20, Shan discloses the interaction method of claim 15, wherein the steps further comprise: receiving a request for sharing the first avatar from a requester user, issuing feedback agreeing or refusing the request, and sharing real time state of the first avatar with the requester user based on the feedback agreeing the request (Paragraph [0085] wherein a user (represented by an avatar such as depicted in figure 4J as 422 or 420) can initiate a proposal/invitation for sharing real time (paragraph [0074]) location sharing in response to the other user accepting the invitation or refusing/ignoring the invitation/proposal.).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Hermina Martinez et al. (US Patent Application Publication 2019/0355178), herein after referred to as Hermina Martinez.
Regarding claim 5, Shan discloses the interaction system of claim 1, wherein the steps comprise: receiving input data from a first camera device of the first vehicle (Paragraph [0041] describes the client device 104 to include a camera to capture the user. Paragraph [0025] describes the client device 104 to be vehicle mounted computer.), and [ ].
Shan does not specifically disclose displaying on the display a visual output of the first avatar superimposed with the input data.
Hermina Martinez discloses receiving input data from a [ ] camera device of the [ ] vehicle (Paragraph [0027] describes a vehicle equipped with exterior cameras that capture video or still images of the exterior environment.), and displaying on the display a visual output of the [ ] avatar superimposed with the input data (Figure 4 and paragraphs [0004] and [0059]-[0062] describes utilizing the exterior environment in an overlaid/augmented (superimposed) video stream with an avatar. ).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Shan’s avatar display with the known technique of displaying on the display a visual output of the first avatar superimposed with the input data yielding the predictable results of enabling audio visual content to be presented such that the occupant and remote users are able to interact with each other within a common environment that includes real and virtual features as disclosed by Hermina Martinez (paragraph [0003]).
Regarding claim 6, Shan discloses the interaction system of claim 1, wherein the steps comprise: receiving input data from a second camera device of the second vehicle (Paragraph [0041] describes the client device 104 to include a camera to capture the user. Paragraph [0025] describes the client device 104 to be vehicle mounted computer.), and [ ].
Shan does not specifically disclose displaying on the display a visual output of the second avatar superimposed with the input data.
Hermina Martinez discloses receiving input data from a [ ] camera device of the [ ] vehicle (Paragraph [0027] describes a vehicle equipped with exterior cameras that capture video or still images of the exterior environment.), and displaying on the display a visual output of the [ ] avatar superimposed with the input data (Figure 4 and paragraphs [0004] and [0059]-[0062] describes utilizing the exterior environment in an overlaid/augmented (superimposed) video stream with an avatar. ).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Shan’s avatar display with the known technique of displaying on the display a visual output of the second avatar superimposed with the input data yielding the predictable results of enabling audio visual content to be presented such that the occupant and remote users are able to interact with each other within a common environment that includes real and virtual features as disclosed by Hermina Martinez (paragraph [0003]).

5.		Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Ricci (US Patent Application Publication 2014/0309893).
Regarding claim 7, Shan discloses the interaction system of claim 1, wherein the steps further comprise: [ ] a cloud for access by [ ] users of the first vehicle (Paragraphs [0024] and [0027] describes the server system 108 to employ cloud service providers to provide underlying computing resources and/or infrastructure resources.).
Shan does not specifically disclose synchronizing the first avatar to a cloud for access by other clients of users of the first vehicle.
Ricci discloses synchronizing the first avatar to a cloud for access by other clients of users of the first vehicle (Paragraph [0393] describes an avatar may be synchronized with profile data of a user across a network including a cloud-based system. The user profile (comprising the avatar) may be accessed via one or more vehicles, synced between vehicles, and include communication of the avatar from one vehicle to another vehicle.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Shan’s first avatar with the known technique of being synchronized to a cloud for access by other clients of users of the first vehicle yielding the predictable results of enabling communication between a personalized avatar which may comprise intelligent assistance between multiple devices as disclosed by Ricci (paragraphs [0392]-[0393]).

6.		Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Han et al. (US Patent Application Publication 2022/0261119).
Regarding claim 13, Shan discloses the interaction system of claim 12, wherein the steps comprises: dividing a navigation interface of the display into a main display area and an auxiliary display area, wherein the movement of the first avatar and the second avatar are displayed in the main display area on a navigation map interface (Figure 4J and paragraph [0074] describes the indicator 476 (considered part of the avatar 422) and second avatar 422 along with indicator 4122 (considered part of the avatar 420) and first avatar 420 are all shown in real-time location. Figures 4J and 4L depicts the movement of the first and second avatars 420/422.), and [ ].
Shan does not specifically disclose data from a camera device of the first vehicle and/or data from a camera device of the second vehicle are displayed in the auxiliary display area.
Han discloses dividing a navigation interface of the display into a main display area and an auxiliary display area, a first application is displayed in the main display area on an [ ] interface (Figure 12 reference content display area 402 displaying an application on an interface), data from a camera device of the first vehicle and/or data from a camera device of the second vehicle are displayed in the auxiliary display area (Figure 12 reference window switching control 406 described in paragraph [0213] to display an image collected by a camera of the electronic device 100 (a first vehicle) or of an electronic device of a video contact (second vehicle). Paragraph [0143] describes the electronic device may be an in-vehicle communications module.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Shan’s display content application of a main display area displaying the movement of the first avatar and the second avatar on a navigation map interface with the known technique of an auxiliary display area which displays data from a camera device of the first vehicle and/or data from a camera device of the second vehicle yielding the predictable results of enabling viewing of a video call while viewing and interacting with main display content as disclosed by Han (paragraphs [0206] and [0209]).

Conclusion
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622